In an action to recover damages for breach of contract, the defendants Almeida Oil Co., Inc., West Vernon Energy Corp., Robert F. Almeida, and Robert B. Almeida appeal, (1) as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered October 1, 2010, as, upon renewal, adhered to the determination in an order of the same court entered April 5, 2010, grant*627ing those branches of the plaintiffs motion which were for summary judgment on the fifth cause of action of the amended complaint and dismissing the tenth counterclaim, and (2) from an order of the same court entered September 15, 2011, which denied their motion pursuant to CPLR 5015 (a) to vacate stated portions of the order entered April 5, 2010.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeal from the intermediate order entered October 1, 2010, must be dismissed, as the right of direct appeal therefrom terminated with the entry of judgment in the action on November 5, 2010 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order entered October 1, 2010, are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; West Vernon Petroleum Corp. v Singer Holding Corp., 103 AD3d 627 [2013] [decided herewith]).
The appeal from the order entered September 15, 2011, must be dismissed as academic in light of our determinations on related appeals from the order entered April 5, 2010, and the judgment (see West Vernon Petroleum Corp. v Singer Holding Corp., 103 AD3d 623 [2013] [decided herewith]; West Vernon Petroleum Corp. v Singer Holding Corp., 103 AD3d 627 [2013] [decided herewith]). Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.